DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 7/12/21 has been entered. Claim(s) 1-6, 8, 10-12, 17 and 20-27 are pending in the application and are under examination.
	Applicant’s amendments have rendered moot the previous interpretation under 35 USC 112(f) from the previous Office Action mailed on 4/12/21, by positively defining the consumption device as comprising a sensor.
	Applicant’s amendments have overcome all rejections under 35 USC 112(b) from the previous Office Action mailed on 4/12/21.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 refers to the limitation “wherein the step of updating the maximum and/or minimum consumption threshold”, which is previously referred to in claim 4, not claim 11.  Examiner suggests amending claim 20 to depend from claim 4.
Claim 21 recites the limitation “wherein: generating a consumption threshold such that the consumption threshold comprises a minimum consumption threshold and/or a maximum consumption threshold; and updating the consumption threshold comprises updating the maximum and/or minimum consumption threshold” which should be modified to read “wherein: the step of generating a consumption thresholdgenerating a minimum consumption threshold and/or a maximum consumption threshold; and the step of updating the consumption threshold comprises updating the maximum and/or minimum consumption threshold” in order to correct minor informalities.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim 10 recites the limitation of “wherein the information about the user further comprises sensor data received from a wearable device”.  However, claim 1, from which claim 10 depends, also states that a consumption sensor is used to detect consumption of the item by the user.  The recited information detected by the consumption sensor is interpreted as information about the user.  Thus, it is unclear whether claim 10 is referring to data from another sensor, separate from the consumption sensor of claim 1, or from the same sensor and merely further defining it as part of a wearable device.  Therefore, claim 10 is indefinite.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-6, 8, 10-12, 17, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product or process, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by a combination of mental process (i.e., through observation and/or evaluation) and certain methods of organizing human activity (i.e., interpersonal interaction or instructions between two individuals). This includes: a method for providing a consumption threshold to a user about consumption of an item, the method comprising the steps of: detecting consumption of the item by the user and generating consumption data from the detected consumption of the item by the user; receiving one or more goals from the user; generating, based on the received one or more goals from the user, a consumption threshold; providing the generated consumption threshold to the user;  receiving information about the user, wherein the information comprises the consumption data; updating, based on the information about the user, the consumption threshold; and providing the updated consumption threshold to the user; wherein the information about the user further comprises at least one of physiological data 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., providing a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: perform the judicial exception above; a device including a processor and display for providing the steps defined by the judicial exception above; and a system including a consumption monitoring device in communication with a processor and display, for providing the steps defined by the judicial exception above; wherein the physiological data is received from a sensor of a wearable device; wherein the information about the user further comprises sensor data received from a wearable device or a consumption monitoring device; wherein the consumption monitoring device is a wearable device worn by the user; wherein the consumption monitoring device is a coffee machine.) are recited at a high level of generality with no details whatsoever beyond identifying the additional elements by name in conjunction with result-based functionality.  Defining the method and system as a “device comprising a processor and display” is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Moreover, defining the information from a “wearable device or a consumption monitoring device” or “a coffee machine”, which again are recited at a high level of generality with no details whatsoever defining the corresponding structure, amount to insignificant pre-solution activity because they merely perform the generic function of data gathering.  For example, the recited consumption monitoring device is defined as a consumption sensor for collecting consumption information.  This amounts to insignificant pre-solution activity, as the sensor is recited at a high level of generality (no details other than it’s a sensor) for the sole purpose of data collection necessary to perform the subsequent steps.  This is merely replacing a mental observation with a generic sensor, and thus not 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons under Step 2A, Pong Two above, the additional elements, at best, do not offer meaningful limitations beyond generally linking the interpersonal interaction in a generic technological environment.  The claim is silent as to any particular structure or any specific definition defining the how function or step is performed which could be interpreted as a technological improvement.  Based on the generic manner which the claim is defined, the function or step claimed is interpreted as covering every conceivable means or manner of achieving the claimed result, and thus covers well-known, routine and conventional means as evidenced by Applicant’s specification (par. 0025 stating that computer includes conventional microprocessors).  As explained with respect to Step 2A Prong Two, the claims define the method and system as performed by a consumption sensor amounts to insignificant pre-solution data gathering activity, as the sensor could be any sensor capable of detecting consumption and is silent as to any particular structure or particular method of using the raw data.  The specification of the present application even states that consumption data may be collected a variety of ways, including “from the user via a manual input” (par. 0039), thus illustrating that the function is practically performed by human analog.  Likewise, the recited display amounts to insignificant post-solution activity, which is recited merely to display information with no particular machine or arrangement of content that could be reasonably interpreted as a technical improvement or particular machine.  Additional limitations include a device comprising a wearable device or consumption monitoring device comprising a coffee machine, which are merely identified by name in conjunction with a desired result, but lack any definition that could be interpreted as an improvement in technology.  Rather, the recitation of a computer or device such as a coffee machine in the claims amounts to mere automation of a manual process (such as a human observer watching another human user consume food or beverage see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-6, 8, 10-12, 17, and 20-27 are not directed to patent eligible subject matter.

Claim Rejections – 35 USC 102 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-6, 8, 10-11, 17, and 20-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0052976).  Regarding claim(s) 3, 4, 6, 20 see the reasons stated on pages 8-12 of the previous office action mailed on 4/12/21 and incorporated herein by reference.  
Regarding claim 1, Lee teaches a method for providing a consumption threshold to a user about consumption of an item (Abstract; par. 0002; 0029-0030; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user), the method comprising: providing a consumption monitoring device comprising a consumption sensor (par. 0034: a health tracking device comprising a sensor), the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor to track and automatically log consumption activity and/or consumption information.  Examiner interprets tracking and logging consumption information, as taught by Lee, as analogous to the claims detecting and generating steps claims); receiving one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); generating, based on the received one or more goals from the user, a consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); providing the generated consumption threshold to the user (par. 0067-0068: specific daily calorie intake amount provided to a 
Regarding claim 22, Lee teaches a consumption monitoring device for providing an item consumption threshold to a user (Abstract; par. 0002; 0029-0030; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user), the device comprising: a consumption sensor (par. 0034: a health tracking device comprising a sensor) configured to: (i) detect consumption of an item by the user  and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor to track and automatically log consumption activity and/or consumption information.  Examiner interprets tracking and logging consumption information, as taught by Lee, as analogous to the claims detecting and generating steps claims); a processor (par. 0031: processor runs software application), wherein the processor is configured to: (i) receive one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); (ii) generate, based on the received one or more goals from the user, a maximum and/or minimum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); (iii) receive 
Regarding claim 23, Lee teaches a system for providing an item consumption threshold to a user (Abstract; par. 0002; 0029-0030; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user), the system comprising: a consumption monitoring device comprising a consumption sensor (par. 0034: a health tracking device comprising a sensor) configured to (i) detect consumption of an item by the user and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor to track and automatically log consumption activity and/or consumption information.  Examiner interprets tracking and logging consumption information, as taught by Lee, as analogous to the claims detecting and generating steps claims), and further comprising a processor (par. 0031; 0033: processor runs software application), wherein the processor is configured to: (i) receive one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); 
(ii) generate, based on the received one or more goals from the user, a maximum and/or minimum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); (iii) receive information about the user’s consumption of the item, wherein the information 
Regarding claim 2, Lee further teaches wherein the information about the user further comprises at least one of physiological data about the user and the user’s schedule (par. 0046: health tracking device collects user data, which also may include activity-related parameters such as step count, heart rate, distance travelled, calories burned).
Regarding claim 5, Lee further teaches wherein the consumption information comprises at least one of an amount of the item consumed and the time of consumption (par. 0045: consumable logs include day and time related to each item consumed.).
Regarding claim 8, Lee further teaches receiving physiological data about the user (par. 0046; 0070: health tracking device collects user data, which also may include activity-related parameters such as step count, heart rate, distance travelled, calories burned), and wherein the updating step is based at least in part on the received physiological data, wherein the physiological data is received from a sensor of a wearable device (par. 0046; 0054; 0070: change in user data, such as step count, causes the system to modify the dietary goals (e.g., restrict or increase the recommended calorie intake.  The health tracking device may take the form of a smart watch or other wearable device).
Regarding claim 10, Lee further teaches wherein the information about the user further comprises sensor data received from a wearable device worn by the user (par. 0034; 0054: health tracking device collects user data, such as a heart rate monitor, step counter, etc. The health tracking device may take the form of a smart watch or other wearable device).
Regarding claim 11, Lee further teaches wherein the step of generating a consumption threshold comprises analyzing at least two goals provided by the user, wherein the at least two goals will result in at least two different consumption thresholds, and determining the new threshold by selecting one of the at least two different consumption thresholds (par. 0071; 0085: system configured to receive sub-goal, which in turn splits up the daily dietary goals into a number of smaller meal goals or macronutrients.  In one embodiment, the system assigns a different percentage of the available caloric intake to different meals or different macronutrients).
Regarding claim 17, Lee further teaches wherein the information about the user further comprises physiological information about the user (par. 0033-0034; 0054: user data is collected using a health tracking device, such as a smart watch or other wearable device, to collect data, including sleep metrics, weight, body fat, heart rate, etc.; par. 0032-0034; 0043; 0070: update takes into account user data).
Regarding claim 21, Lee further teaches wherein: generating a consumption threshold such that the consumption threshold comprises a minimum consumption threshold and/or a maximum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount; par. 0047: in another example, the recommendation is a minimum amount to consume); the step of updating the consumption threshold comprises updating the maximum and/or minimum consumption threshold (par. 0092: based on the consumption data logged, the system updates maximum or minimum calories to consume going forward).
Regarding claim 24, 26, and 27, Lee further teaches wherein the consumption monitoring device is a wearable device worn by the user (par. 0033-0034; 0054: user data is collected using a health tracking device, such as a smart watch or other wearable device). 


Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over Lee, as applied to claim 1, in view of Telang1. 
Regarding claim 12, Lee teaches the elements above including wherein the item is a consumable that affects the cardiovascular system (par. 0027: system tracks consumption data of consumables including beverages.  Examiner interprets any consumable including a beverage as having an effect when consumed on the cardiovascular system of the person consuming it), but fails to expressly disclose wherein the item is coffee.  
Regarding claim 25, Lee teaches the elements above, but fails to expressly disclose wherein the consumption monitoring device is a coffee machine.
However, Telang teaches dispensing a product a vending machine and tracking consumption history for a given user, wherein the vending machine dispenses coffee and the consumption history relates to the coffee consumed by the user (par. 0006; 0043; 0057).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the present invention to incorporate the coffee dispensing machine wherein the consumable is coffee, as taught by Telang, into the consumption tracking system of Lee, in order to apply the consumable tracking system for providing a user with dynamic dietary guidelines to a specific consumable beverage type, i.e., coffee.  Doing so would allow users to achieve dietary goals by tracking coffee consumption and adjust their behaviors based on dynamic dietary guidelines continuously adjusted based on their consumption history. 




RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., Applicant respectfully asserts that while the claims recite an algorithm that receives, analyzes, and provides data, the claims are not directed to a mental process. The claims recite and are directed to a physical device, namely a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user. The sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect movement or another action that indicates consumption of an item by the user, and to generate consumption information about the item and about the user in response to detecting that action. The consumption monitoring device not only comprises the very physical and concrete (and non- generic consumption sensor), the consumption monitoring device further comprises a processor and a user display, both of which are vitally integrated with the consumption sensor to detect the user's actions and to, as a result of that detection, provide actionable information to the user. Thus, the claims are not directed to an abstract idea or a mental process, but to a specific novel and non- obvious method or physical system that performs an important role in, for example, healthcare, Serial No.: 16/326,558 - 15-among many other possible roles. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception.), Examiner respectfully disagrees.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Examiner disagrees that the recited consumption monitoring device comprising a consumption sensor is a specialized device, as it is merely defined by functionality which is practically performable by mental observation (i.e., detect consumption of the item by the user) and mental evaluation (i.e., generate consumption data from the detected consumption of the item by the user).  The sensor itself is not defined any further by structure or particular arrangement, but instead is defined by result-based functionality.  Thus, the fact that a sensor is physical or tangible is not 
	In response to Applicant's argument (i.e., Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. For example, the claims recite a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user. The sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect movement or another action that indicates consumption of an item by the user, and to generate consumption information about the item and about the user in response to detecting that action. Further, the user interface communicates actionable information to the user. This provides a very real and practical application of the claimed method and system. Thus, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance.), Examiner respectfully disagrees, and directs Applicant to the response above, which addresses the same argument.  Moreover, the recited user interface is also recited at a high level of generality for the sole purpose of outputting the result of the generating step, which again is practically performable by mental process and interpersonal interaction, by a human speaking or using pen and paper to convey the information.  The recitation of a “user interface” is nothing more than insignificant post solution activity, which again is solely defined in terms of result-based functionality.  Therefore, the rejection is maintained.
	In response to Applicant's argument (i.e., the claims recite a very specific and concrete physical system rather than an abstract mental process, or generically recited components. The system recited in the claims comprises at least, for example: a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user. The sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect movement or another action that indicates consumption of an item by the user, and to generate consumption information about the item and about the user in response to detecting that action. Accordingly, Applicant respectfully asserts that that the claims are directed to patent- eligible subject matter under step two of the Alice framework. Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. § 101 be withdrawn.), Examiner respectfully disagrees, and directs Applicant to the response above, which addresses the same argument.  Therefore, the rejection is maintained.
35 USC 102 – Rejections
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., Regarding independent claims 1, 22, and 23, Lee fail to teach, for example, a method or system comprising a consumption monitoring device that includes a consumption sensor configured to: (i) detect consumption of an item by the user and (ii) generate consumption data from the detected consumption of the item by the user, wherein the method or system utilizes the generated consumption data to update a consumption threshold for the user. The Patent Office asserts that Lee discloses a sensor, citing "a sensor of a wearable device (par. 0033-0034: user data is collected using a health tracking device to collect data, including sleep metrics, weight, body fat, heart rate, etc.; par. 0032-0034; 0043: update takes into account user data)." However, this sensor of the wearable device is not monitoring or detecting consumption of an item. Indeed, there is no teaching or suggestion in Lee of a consumption monitoring device that includes the claimed consumption sensor. There is also no teaching or suggestion in Lee to update a consumption threshold for the user using consumption data generated by a consumption sensor of a consumption monitoring device.), Examiner respectfully disagrees, and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Lee expressly discloses using a health tracking device comprising a sensor to track and automatically log consumption activity and/or consumption information (par. 0034).  Examiner interprets tracking and logging consumption information, as taught by Lee, as analogous to the claims detecting and generating steps claims.  In one embodiment, Lee discloses displaying daily dietary goals (e.g., calories or specific amounts of food total or each type of food), which Examiner interprets as equivalent to a consumption threshold, and that based on the tracking and logging of consumption information by the user through a given day, the system revises or updates the meal guidelines or total allowable (e.g, calories or amount) of total food or each type of food that the user is allowed to consume to meet their daily dietary or weekly goals (par. 0089 and 0091, for example).  Thus, when the system of Lee updates the total calories or amount of food the user is allowed to consume to meet their dietary .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Telang, Abhijit, “A method and system for dispensing vending machine product based on user persona and consumption history” (2005).